Case: 4:17-cv-02455-CDP Doc. #: 143 Filed: 04/03/19 Page: 1 of 2 PageID #: 3092



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

MALEEHA AHMAD, et al.,                   )
                                         )
            Plaintiffs,                  )
                                         )
      vs.                                )         Case No. 4:17 CV 2455 CDP
                                         )
CITY OF ST. LOUIS, MISSOURI,             )
                                         )
            Defendant.                   )

                           MEMORANDUM AND ORDER

      This matter is before the Court on the motions to quash subpoenas served on

Keith Rose and Scott Kampas. Having reviewed defendant’s opposition to the

motions to quash, and given the fact that Scott Kampas has been identified as a

person with personal knowledge of the underlying events in plaintiffs’ Rule 26

disclosures,

      IT IS HEREBY ORDERED that the motions to quash [131, 132] are

granted only as follows: the subpoenas are quashed as to the request for production

of documents only, but in all other respects the motions are denied and defendant

may depose Keith Rose and Scott Kampas.
Case: 4:17-cv-02455-CDP Doc. #: 143 Filed: 04/03/19 Page: 2 of 2 PageID #: 3093



      IT IS FURTHER ORDERED that the consent motion for extension of

time [140] is granted.




                                     CATHERINE D. PERRY
                                     UNITED STATES DISTRICT JUDGE
Dated this 3rd day of April, 2019.




                                       2
